WALLACE, Judge.
Juanita Burnett appeals the circuit court’s order compelling appraisal under the provisions of a homeowner’s insurance policy issued by Clarendon Select Insurance Company. Ms. Burnett argues that the circuit court’s nonfinal order is appeal-able as an order that determines “the entitlement of a party to arbitration” under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv). This court has previously treated orders determining a party’s right to appraisal as appealable nonfinal orders under the rule. See United Servs. Auto. Ass’n v. Modregon, 818 So.2d 562 (Fla. 2d DCA 2002); Fla. Select Ins. Co. v. Keelean, 727 So.2d 1131 (Fla. 2d DCA 1999). However, decisions such as these have been overruled by the rationale of our supreme court’s decision in Allstate Insurance Co. v. Suarez, 833 So.2d 762 (Fla.2002). See Cotton States Mut. Ins. v. D'Alto, 879 So.2d 67 (Fla. 1st DCA 2004); Nationwide Mut. Fire Ins. Co. v. Schweitzer, 872 So.2d 278 (Fla. 4th DCA 2004).
Accordingly, we dismiss this appeal for lack of jurisdiction. Because the order compelling appraisal does not meet the requirements for certiorari relief, we also decline Ms. Burnett’s invitation to review the order by certiorari. However, after the circuit court enters a final 'judgment, Ms. Burnett will be able to obtain review of her claim that Clarendon Select waived its right to appraisal.1 See Liberty Am. Ins. Co. v. Kennedy, 890 So.2d 539, 542 (Fla. 2d DCA 2005); see also Gonzalez v. State Farm Fire & Cas. Co., 805 So.2d 814, 817-18 (Fla. 3d DCA 2000) (reviewing claim that insurance company waived its right to appraisal on appeal from final judgment), approved on other grounds sub nom. Johnson v. Nationwide Mut. Ins. Co., 828 So.2d 1021 (Fla.2002).
Appeal dismissed.
SILBERMAN and VILLANTI, JJ., Concur.

. The Appellate Rules Committee of The Florida Bar may wish to consider the advisability of an amendment to Florida Rule of Appellate Procedure 9.130 that would authorize nonfi-nal appeals of orders that determine the entitlement of a party to appraisal.